 


109 HR 3805 IH: To establish within the Office of the Inspector General of the Department of Homeland Security the Special Office of the Inspector General for Natural Disaster Response and Reconstruction.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3805 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Meek of Florida (for himself, Mr. Ryan of Ohio, and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Government Reform and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish within the Office of the Inspector General of the Department of Homeland Security the Special Office of the Inspector General for Natural Disaster Response and Reconstruction. 
 
 
1.Special office of the Inspector General for natural disaster response and reconstruction 
(a)PurposesThe purposes of this section are as follows: 
(1)To ensure that funds, services, products, and programs intended to meet the needs of victims of Hurricane Katrina are effectively and efficiently provided by maintaining direct, independent and objective conduct of related audits and investigations. 
(2)To provide the Inspector General of the Department of Homeland Security additional resources capable of making recommendations and policies to prevent and detect fraud and abuse, and ensure effective administration of programs and services related to the aftermath of Hurricane Katrina. 
(b)DefinitionsIn this section: 
(1)Affected areaThe term affected area means any area determined in Presidential Disaster Declaration 1603, 1604, or 1605, issued August 29, 2005, to be adversely affected by a major disaster. 
(2)The term Inspector General means the Inspector General of the Department of Homeland Security. 
(3)The term Special Office means the Special Office of the Inspector General for Natural Disaster Response and Reconstruction established by this section. 
(4)The term Director means the Director of the Special Office. 
(c)Special office of the Inspector General for natural disaster response and reconstructionThere is hereby established within the Office of the Inspector General of the Department of Homeland Security the Special Office of the Inspector General for Natural Disaster Response and Reconstruction. 
(d)Director of the special office of the Inspector General 
(1)In generalThe Director of the Special Office of the Inspector General shall be the head of the Special Office and shall be appointed by the Inspector General. 
(2)Basis for appointmentThe appointment of the Director shall be made solely on the basis of integrity, administrative expertise, and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. 
(3)Deadline for appointmentThe appointment of a Director by the Inspector General shall be made not later than 30 days after the date of the enactment of this Act. 
(4)Basic payThe annual rate of basic pay of the Director shall be set by the Inspector General, subject to the provisions of chapter 51 and subchapter III of chapter 53 or title 5, United States Code, governing classification and General Schedule pay rates. 
(e)SupervisionThe Director shall report directly to, and be under the direct authority and general supervision of, the Inspector General. 
(f)Duties 
(1)In generalIt shall be the duty of the Special Office to conduct, supervise, and coordinate audits and investigations of the treatment, handling, and expenditure of Federal funds by any organization providing relief, assistance, or reconstruction related to Hurricane Katrina and of the programs, operations, and contracts carried out utilizing such funds, including— 
(A)the oversight and accounting of the obligation and expenditure of such funds; 
(B)the monitoring and review of reconstruction activities funded by such funds; 
(C)the monitoring and review of contracts funded by such funds; 
(D)the monitoring and review of the transfer of such funds and associated information between and among the affected States, departments, agencies, and entities of the Federal Government, and private and nongovernmental entities; and 
(E)the maintenance of records on the use of such funds to facilitate future audits and investigations of the use of such funds. 
(2)Systems, procedure, and controlsThe Director, in consultation with the Inspector General, shall establish, maintain, and oversee such systems, procedures, and controls as shall be considered appropriate by them to discharge the duty under paragraph (1). 
(g)Personnel, facilities, and other resources 
(1)Additional employeeThe Inspector General may select, appoint, and employ additional employees above authorized levels as may be necessary for carrying out the duties of the Special Office under this section, but no more than 40 additional full-time equivalent positions. 
(2)Field officeThe Inspector General may operate field offices in the affected areas as may be necessary for the Special Office to carry out the duties prescribed in subsection (f). 
(h)Reports 
(1)In generalNot later than 60 days after the date of the enactment of this Act, or the end of the first fiscal quarter beginning after the date of the enactment of this Act, whichever is later, and every fiscal quarter thereafter, the Inspector General shall submit to the Congress a report summarizing the activities and findings, if any, of the Special Office during the period after the last report issued/preceding fiscal quarter? note that there will be no last report  before the first report . Each report shall include, for the period covered by such report, a detailed statement of all obligations, expenditures, and revenues associated with relief, reconstruction, and rehabilitation activities in the areas affected by Hurricane Katrina, including the following: 
(A)Obligations and expenditures of appropriated funds. 
(B)Revenues attributable to or consisting of funds provided by foreign nations or international organizations, and any obligations or expenditures of such revenues. 
(C)Any contracts having a value of more than $2,000,000 entered into by any Federal agency with any public or private entity, to— 
(i)provide products, services, or temporary or permanent housing to those persons affected by Hurricane Katrina; and 
(ii)build or rebuild physical infrastructure in the affected areas. 
(D)In the case of any contract described in subparagraph (C)— 
(i)the amount of the contract or other agreement; 
(ii)a brief discussion of the scope of the contract or other agreement; 
(iii)a discussion of how the contracting agency identified, and solicited offers from, potential contractors to perform the contract, together with a list of the potential contractors that were issued solicitations for the offers; and 
(iv)the justification and approval documents on which was based the determination to use procedures other than procedures that provide for full and open competition. 
(E)A discussion related to any administrative delays in getting available services or products to the their intended recipients in a timely manner. 
(2)Prohibition on disclosure of informationNothing in this subsection shall be construed to authorize the public disclosure of information that is specifically prohibited from disclosure under law. 
(i)TransparencyNot later than 60 days after the date of the submittal to the Congress of a report under subsection (h), the Secretary of Homeland Security shall make copies of such report available to the public upon request, and at a reasonable cost. 
(j)FundingOf the funds appropriated for the Department of Homeland Security in the Second Emergency Supplemental Appropriations Act to Meet Immediate Needs Arising From the Consequences of Hurricane Katrina, 2005, $15,000,000 shall be available to the Office of the Inspector General to carry out this section for fiscal year 2006. 
 
